Citation Nr: 1815994	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-54 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent since August 1, 2016, for residuals of post-operative thyroid cancer.

2. Entitlement to an evaluation in excess of 10 percent since August 1, 2016, for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Kelly L. Endres, Agent


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a Videoconference Board hearing, which was scheduled for January 2018. He did not report at the scheduled time and his request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704 (2017).

The issue of entitlement to service connection for sleep apnea has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a) (2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in his November 2016 Substantive Appeal (VA Form 9) that he desired to appeal the denial of an increased rating for his post-operative thyroid disability only, and not any other issues addressed in the most recent statement of the case (SOC) issued in September 2016. In November 2016, the RO certified both issues listed in the September 2016 SOC. The RO must clarify whether the Veteran has withdrawn his appeal of an increased rating for his right shoulder disability.
The Veteran has also indicated that his post-operative thyroid disability has worsened and demonstrates symptoms warranting a higher rating. The Veteran's report is competent evidence, and since over three years have passed since his October 2014 medical examination, an updated examination is needed to fully and fairly evaluate his disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Contact the Veteran and inquire if he wishes to continue his appeal regarding an increased rating of his service-connected right shoulder disorder. If so, conduct any appropriate further development and follow all other appellate procedures. 

2. Request the Veteran identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the severity of his post-operative thyroid cancer disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. An explanation should be given for all opinions and conclusions rendered.

5. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).



